DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on7/9/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 34-36,38-41 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Yu et al. (US20160254528).
As to claim 34, Yu et al. discloses a method of preparing metal oxide nanosheets comprising: a) mixing a template with at least one metal oxide precursor to form a metal oxide precursor-bonded template; b) calcining the metal oxide precursor-bonded template obtained in operation a) to form the metal oxide nanosheets (paragraph 0066,0076).
As to claim 35, Yu et al. discloses wherein the template is a two- dimensional carbonaceous material with surface functional groups selected from graphite oxide and graphene oxide (GO) or wherein the metal oxide precursor is selected from the group 
As to claim 36, Yu et al. discloses wherein the metal oxide is a transition metal oxide and wherein the transition metal element of the transition metal oxide is selected from groups 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 of the Periodic Table of Elements (paragraph 0094).
As to claim 38, Yu et al. discloses wherein the calcining operation is undertaken at a temperature in the range from 250°C to 900°C or wherein the calcining step is undertaken in the presence of a gas selected from the group consisting of air, oxygen, nitrogen, argon, helium, hydrogen, nitrogen and combinations thereof (paragraph 0104).
As to claim 39, Yu et al. discloses further comprising the operation of al) pre-calcining the metal oxide precursor-bonded template (paragraph 0075).
As to claim 40, Yu et al. discloses wherein the pre-calcining operation al) is undertaken at a temperature in the range from 250°C to 900°C (paragraph 0075).
As to claim 41, Yu et al. discloses wherein the pre-calcining operation al) is undertaken in the presence of gas that is selected from the group consisting of air, oxygen, nitrogen, argon, helium, hydrogen, nitrogen and combinations thereof (paragraph 0104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. 
	Yu et al. discloses the method described above. Yu et al. fail to disclose wherein the metal oxide precursor is selected from the group consisting of NbCls, Nb(V) ethoxide, Ti(IV) ethoxide, Ti(V) butoxide, Fe(II) chloride, Fe(III) chloride, Fe(II) methoxide, Fe(III) ethoxide, Fe(II) acetylacetonate, Fe(III) acetylacetonate, tin(II) chloride, dibutyltin dilaureate, Ni(II) chloride, Ni(II) ethoxide, Ni(II) acetylacetonate, Co(II) chloride, Co(II) methoxide, Co(II) acetylacetonate, Mn(II) chloride, Mn(II) methoxide, Mn(II) acetylacetonate, Zr(IV) chloride, Zr(IV) propoxide or combinations thereof. Yu et al. teaches a transition metal such as Ni,Fe,Zr, Mn or Co can comprise a transition metal salt and the counter ion of the transition metal salt can be chloride.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yu et al. with Fe (II) chloride or Fe(III chloride or Ni(II) chloride or Co (II) chloride or Zr (IV) chloride or Mn (II) chloride) in order to provide optimal results in absence of unexpected results. 
3.	Claims 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Facchetti et al. (US20130196469).
	Yu et al. discloses the method described above. Yu et al. fail to disclose further comprising the operation of adding a doping agent in said mixing step a) to form the metal oxide precursor-bonded template or wherein the metal oxide nanosheets obtained in operation b) are doped binary oxide nanosheets, wherein the doping agent is a transition metal precursor and wherein the transition metal element of said transition 
Facchetti et al. teaches a doping agent in said mixing step a) to form the metal oxide precursor-bonded template wherein the doping agent is a transition metal precursor and wherein the transition metal element of said transition metal precursor is selected from groups 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 of the Periodic Table of Elements for the purpose of providing improved electrode mobility and conductivity (paragraph 0041).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yu et al. with a doping agent in said mixing step a) to form the metal oxide precursor-bonded template wherein the doping agent is a transition metal precursor and wherein the transition metal element of said transition metal precursor is selected from groups 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 of the Periodic Table of Elements for the purpose of providing improved electrode mobility and conductivity (paragraph 0041).
As to claim 44-45, Yu et al. discloses comprising mixing a template with two metal oxide precursors in said mixing operation a) in a precursor atomic ratio to form the metal oxide precursor-bonded template and wherein the metal oxide precursors are transition metal precursors and wherein the transition metal elements of said transition metal precursors are selected from groups 3, 4, 5, 6, 7, 8, 9, 10, 11 or 12 of the Periodic Table of Elements (paragraph 0104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724